Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 10/888899. This is a statutory double patenting rejection.


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10/888899. Although the claims at issue are not identical, they are not patentably distinct from each other because the variations would have been predictable to one of ordinary skill in the art. See MPEP 2143. Further, from what is generally known and understood in the prior art demonstrates the level of sophistication of one with ordinary skill in the art that these modifications would be well within this skill level. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-4557388) in view of Jaeger (GB-2356547).

Referring to claim 1. Peterson discloses an “Agricultural Roll for Conveying and Sorting Machines”. See Figs. 1-4 and respective portions of the specification. Peterson discloses a modular star system for grading, cleaning, and transporting produce, comprising: opposing, first and second hub modules (near 18, Fig. 2) having opposing, tapered surfaces; and plural finger modules (16, 18) separated by the first and second modules. Peterson doesn’t explicitly disclose wherein the plural finger modules are separate from the first and second hub modules. Jaeger discloses a star system for grading, cleaning and transporting produce, comprising: opposing, first and second hub modules (3) and plural finger modules separated by the first and second hub modules. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Peterson to include the teachings of Jaeger wherein the finger modules were independent and separate from the hub modules, so that finger modules could be interchanged or replaced. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-4557388) in view of Jaeger (DE-20017403)

Peterson discloses an “Agricultural Roll for Conveying and Sorting Machines”. See Figs. 1-4 and respective portions of the specification. Peterson discloses a modular star system for grading, cleaning, and transporting produce, comprising: opposing, first and second hub modules (near 18, Fig. 2) having opposing, tapered surfaces; and plural finger modules (16, 18) separated by the first and second modules. Peterosn 

Referring to claims 4-6. With respect to claims 4-6, the method described in these claims would inherently result from the use of Peterson’s “Agricultural Roll for Conveying and Sorting Machines” in view of Jaeger’s “Finger Roller For Agricultural Implements” and in further view of Elliston’s “Nut Driver And Method Of Making The Same” as advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653